Citation Nr: 0117147	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to a combined evaluation for multiple sclerosis 
in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1982 to May 1987.  
This matter currently returns to the Board of Veterans' 
Appeals (Board) on appeal following a February 1999 remand of 
a claim of entitlement to an evaluation in excess of 30 
percent for multiple sclerosis.  Subsequent to that remand, 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), by a rating decision 
issued in September 1999, continued the 30 percent evaluation 
in effect for multiple sclerosis.  Additionally, the RO 
granted a 20 percent evaluation for partial paralysis of the 
distal left lower extremity, a 20 percent evaluation for 
partial paralysis of the proximal left lower extremity, a 20 
percent evaluation for partial paralysis, left upper 
extremity, and, a 10 percent evaluation for partial urinary 
incontinence.  The September 1999 rating decision also 
granted the veteran a total disability rating due to 
unemployability based on service-connected disability.  As 
the veteran has not been granted the highest schedular 
evaluations available under the assigned diagnostic codes, 
and has not been granted a total schedular evaluation, the 
veteran's appeal for an increased evaluation for his service-
connected disability remains before the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

During the pendency of this appeal, the veteran also 
submitted a claim for an allowance for an automobile or other 
conveyance and adaptive equipment.  By a rating decision 
issued in October 2000, that claim was denied.  The evidence 
of record does not establish that the veteran has disagreed 
with or appealed this determination, but the record also 
reflects that the period during which the veteran may submit 
a timely notice of disagreement or appeal has not yet 
expired.  This issue is not before the Board for appellate 
review. 

The Board notes that, during the pendency of this claim, the 
Court of Appeals for Veterans Claims (Court) announced its 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  
Under that case and decisions following that precedent, the 
Court has determined that disagreement with an assigned 
evaluation within the appeal period following the initial 
grant of service connection is an appeal from the initial 
rating decision.  Therefore, the Board has recharacterized 
the issues on appeal to conform to decisions of the Court 
announced during the pendency of this claim.
 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the portion of the claim addressed in the decision below has 
been obtained.

2.  Since May 12, 1999, the effect of the veteran's service-
connected multiple sclerosis on his legs is currently 
manifested by decreased strength of  the left lower 
extremity, quick fatigability of all muscles of the leg, an 
ataxic, staggering-type gait, inability to walk more than 20 
feet with a cane, and by use of a motorized wheelchair for 
mobility outside the home, but is not manifested by complete 
paralysis of any nerve or inability to use any muscle in the 
lower left extremity.  

3.  The effect of the veteran's service-connected multiple 
sclerosis on his left arm is manifested by decreased fine 
movements of the fingers, decreased deep tendon reflexes and 
other nerve abnormalities,  moderately-decreased two point 
discrimination, decreased strength and coordination, and 
quick fatigability of the muscles of the arms, but is not 
manifested by more than mild impairment of any nerve in the 
left arm.

4.  The veteran's incontinence due to service-connected 
multiple sclerosis is manifested by urinary hesitancy, 
occasional incontinence, and a need to take medication, but 
is not manifested by a need to use absorbent materials.

5.  A rating of 30 percent under diagnostic code 8018 remains 
in effect.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for partial paralysis, distal left lower extremity, 
impairment of external popliteal nerve, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8521 (2000).

2.  The criteria for an initial evaluation in excess of 20 
percent for partial paralysis, proximal left lower extremity, 
impairment of anterior crural nerve, due to multiple 
sclerosis, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8526 (2000).

3.   The criteria for an evaluation in excess of 20 percent, 
for partial paralysis, left (minor) upper extremity, due to 
multiple sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8512 (2000).

4.   The criteria for an initial evaluation in excess of 10 
percent for partial urinary incontinence, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 
7542 (2000).

5.  The criteria for an evaluation in excess of 30 percent 
for multiple sclerosis based on the diagnosis of the disorder 
have not been met.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
initial evaluation in excess of 70 percent for his service-
connected multiple sclerosis (MS) and the manifestations 
thereof.  After reviewing the record, the Board is satisfied 
that all relevant facts with respect to the claim have been 
properly developed and that no useful purpose would be served 
by again remanding the issue.  The RO has not altered the 30 
percent rating under diagnostic code 8018, and that 
evaluation will remain in effect.

Historically, the veteran submitted a claim for service 
connection for MS in 1994.  In March 1995, the RO granted 
service connection for MS, and assigned a 30 percent 
evaluation under DC 8018.  The veteran disagreed with that 
evaluation, and an examination was scheduled.  The veteran 
did not report for the examination, but requested that the 
examination be rescheduled.  A May 1995 rating decision 
continued the 30 percent evaluation.  In November 1996, the 
veteran sought an evaluation in excess of 30 percent for MS, 
and the veteran's representative noted that the examination 
requested in 1995 had not been rescheduled.  Following the 
rescheduled examination, a July 1997 rating decision again 
confirmed and continued the 30 percent evaluation assigned 
for MS.  The veteran thereafter submitted a timely appeal.  
This claim remains on appeal following a remand by the Board 
in 1999.

During the pendency of this claim, the veteran has been 
afforded numerous examinations, including VA examinations in 
1995, 1996, 1997, 1998.  A comprehensive, seven-page report 
of medical history and detailed neurologic findings regarding 
the veteran's service-connected MS was provided in April 
1999.  Additionally, VA inpatient records in conjunction with 
exacerbations of MS are of record, including the summary of a 
May VA hospitalization.  In addition, VA outpatient treatment 
records dated from November 1996 through September 1999 are 
of record, as well as a team conference report dated in 
September 1999.  These examinations are detailed and 
comprehensive.  There is no indication that more recent, 
relevant medical records would indicate a greater degree of 
severity with respect to the service-connected MS residuals 
addressed in this decision.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  Thus, the revised 
provisions are applicable in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  In this case, the 
veteran has been informed by the Board's remand, as well as 
by a September 1999 supplemental statement of the case 
(SSOC), of the method for evaluating MS, and was notified of 
the specific rating criteria by the September 1999 SSOC.  
Thus, the veteran was notified of the regulations and 
criteria applicable to the proper evaluation of MS, and that 
is the key issue in this case.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussion 
in the remand decision, followed by an SSOC, was sufficient 
to inform the veteran of the information and evidence 
relevant to establishing entitlement to an increased 
evaluation for MS. 

As noted, this case was remanded in 1999 for additional 
development.  As described above, the evidence obtained since 
remand is comprehensive, and the appellant has not referenced 
any unobtained evidence that might aid his claim.  In the 
circumstances of this case, as the claim has been resolved, 
at least in part, in the veteran's favor, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  The Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to this issue, and 
that the duty to assist appellant as contemplated by the VCAA 
has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that a 30 percent evaluation is currently 
assigned for the veteran's MS under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  Under DC 8018, a 30 percent evaluation 
is the minimum evaluation assignable for MS.  For the minimum 
rating, there must be ascertainable residuals.  The note 
immediately following the heading of 38 C.F.R. § 4.124a 
specifies that, with neurological disorders such as MS and 
its residuals, such disorders may be rated in proportion to 
the impairment of motor, sensory, or mental function, and 
direct consideration of such symptomatology as psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
This note also specifies that, where there is partial loss of 
use of one or more extremities from neurological lesions, 
that neurologic loss is evaluated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.  


Factual Background

In this case, the report of VA examination conducted in April 
1998 reflects that the veteran suffered exacerbation of 
symptoms of MS about every six months, at least since 1996, 
and exacerbations were generally characterized by increased 
left-sided weakness, increased back pain, headache, blurred 
vision, and decreased ability to ambulate.  At the time of 
the April 1998 VA examination, the veteran had been using a 
cane to ambulate for about one year.  He had occasional 
urinary incontinence.  Strength on the right side was 5/5, 
with strength of 4/5 in the left upper extremity and 3-4/5 in 
the left lower extremity.  The deep tendon reflexes were 1-2+ 
and symmetric except in the ankle, where the reflexes were 
more normal.

July 1998 outpatient treatment notes reflect that the veteran 
stopped taking Betaseron because of side effects which 
included transient paralysis, pain, redness and swelling at 
injection sites, asked well as depression.  He was having 
slow progression of MS symptoms.  He remained able to walk 
one block with his cane.  His mental function was within 
normal to mildly decreased.

January 1999 outpatient treatment notes reflect that the 
veteran reported that he was weaker in the legs, unsteady, 
and had fallen four or five times in the last six months.  He 
had more frequent headaches.  Short-term memory was 3/4.  
Other mental testing was within normal limits.  Right and 
left triceps reflexes were decreased, left psoas reflex was 
3/5 to 4/5, and vibration in the right fingers was mildly 
impaired.  The veteran's gait was wide-based with left drag.

In late May 1999, the veteran presented for emergency care 
with a high fever and progressive weakness in all four 
extremities, worse on the left side.  The veteran had re-
started treatment with Betaseron three days earlier.  He was 
initially unable to lift any of the four extremities.  
However, after his fever was brought down, he was able to 
move freely, with right upper extremity strength of 5-/5, 
left arm strength 3+/5, and was able to lift both lower 
extremities up against gravity but unable to resist.  Muscle 
tone in three extremities was normal; there was mild 
spasticity in the left leg.  He was unable to bend at the 
left knee but was able to move the right lower extremity with 
control.

July 1999 VA outpatient notes reflect that the veteran still 
had to rest after walking one block, and was unsteady.  He 
complained of shooting pains in the head and body which were 
brought on by activity, and which caused his left hand to 
shake.  On occasion, the shooting pain would cause the left 
arm and leg to become weak, making it difficult to walk and 
maintain his balance.  He was placed on medication for 
urinary incontinence.   

In August 1999, VA outpatient treatment notes reflect that he 
was ambulatory with a cane with staggering-like movements.  
He requested and was provided a motorized wheelchair because 
of his progressive decrease in strength and decreased ability 
to walk.

1.  Claim for evaluation in excess of 20 percent for distal 
lower left extremity

The veteran has impairment of the distal lower left extremity 
as a result of MS.  In April 1999, the veteran reported 
requiring a cane more frequently.  His balance was poor.  He 
was experiencing intermittent paresthesia of the left leg.  
He had mild to moderate left leg circumduction when 
ambulating, with associated mild to moderate left foot drop.  
The left foot dorsiflexors were 4/5 for strength.  Distal 
lower extremity sensory examination was normal.  Ankle jerk 
reflex was 2/4 on the left, symmetrical with the right.  
There was distal fine coordinated movement loss in the left 
toes.  The examiner concluded that the veteran had incomplete 
moderate paralysis of the left leg.  The examiner opined that 
the veteran could stand and walk no more than 15 minutes at a 
time without a cane and would be able to walk 20 to 30 
minutes at a time with a cane. 

However, during exacerbation of symptoms in May 1999, the 
veteran was unable to lift the left leg against gravity for a 
few days.  Although he recovered most of his function after 
this exacerbation, he was able to walk only one block with a 
cane; he was walking slower than prior to the exacerbation.  
He had to rest longer after walking one block. 

Under Diagnostic Code 8521, a 10 percent evaluation may be 
assigned for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  Moderate incomplete 
paralysis warrants a 20 percent evaluation, and severe 
incomplete paralysis of that nerve warrants a 30 percent 
evaluation.  A 40 percent evaluation, warranted with complete 
paralysis of the external popliteal nerve, is manifested by 
foot drop, slight droop of the first phalanges of all toes, 
inability to dorsiflex the foot, and anesthesia of the entire 
dorsum of the foot and toes. 

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, note.

In this case, the veteran's left foot dorsiflexors were 4/5 
in strength on the most recent examination.  Ankle jerk was 
2/4.  There was no evidence of loss of range of motion of the 
ankle.  Although there was distal loss of fine movement in 
the left toes, there was no droop of the phalanges.  The 
examiner opined that there was incomplete moderate paralysis.  
While the examiner's description is not binding, the symptoms 
described by the examiner are consistent with moderate 
incomplete impairment, but are not consistent with severe 
impairment or complete paralysis of the distal lower 
extremity.  Although the evidence reflects that there were a 
few days during the pendency of this claim when the veteran 
was unable to move his left leg, the Board finds that, as 
that period was brief, and use of the left distal lower 
extremity quickly returned to the veteran's usual level of 
moderately impaired function, the evidence is not in 
equipoise to warrant an evaluation in excess of 20 percent, 
for moderate incomplete paralysis, under DC 8521.  

The Board has considered whether an increased evaluation in 
excess of 20 percent might be available for the veteran's 
symptoms related to impairment of the external popliteal 
nerve under any other applicable diagnostic code.  Under DC 
5271, which provides the criteria for evaluation of loss of 
range of motion of the ankle, an evaluation in excess of 20 
percent is available only if there is ankylosis of the ankle.  
There is no evidence that the veteran currently has ankylosis 
of the left ankle.  An evaluation in excess of 20 percent 
under DC 5271 is not supported by the evidence. 

There is no evidence of loss of use of the distal lower left 
extremity.  The veteran is still able to use the left leg for 
balance and propulsion.  See DC 5167.  The regulation, by its 
terms, precludes evaluation under criteria for muscle injury 
where there is an evaluation based on neurologic impairment.  
The Board is unable to find any criteria or diagnostic code 
which would warrant an evaluation in excess of 20 percent for 
the veteran's distal lower extremity neurologic impairment.  
The evidence is not in equipoise to warrant an evaluation in 
excess of 20 percent for such impairment.  The provisions of 
38 U.S.C.A. § 5107(a) regarding reasonable doubt are not 
applicable.

2.  Claim for evaluation in excess of 20 percent for proximal 
left leg impairment

Under Diagnostic Code 8526, incomplete paralysis of the 
anterior crural (femoral) nerve is rated 10 percent disabling 
when mild, 20 percent when moderate, and 30 percent when 
severe, or 40 percent disabling when there is complete 
paralysis of the quadriceps extensor muscles. 

On examination in April 1999, the veteran's strength in the 
quadriceps was 3/5, and the examiner noted that the veteran 
dragged the left leg.  The examiner concluded that the 
veteran had moderate incomplete paralysis in the left leg.  
After the veteran experienced an exacerbation of MS symptoms 
in May 1999, he regained much of his function after initially 
being unable to lift his legs at all.  However, he is more 
limited in the distance he can walk without stopping than he 
had been prior to the May 1999 exacerbation.  In September 
1999, he began using a motorized wheelchair for mobility 
outside his home.  

The veteran has weakness of the quadriceps and of left knee 
flexion.  The Board finds that the criteria for moderate 
incomplete paralysis under Diagnostic Code 8526 are met 
primarily on the basis of April 1999 examiner's assessment.. 


3.  Claim for evaluation in excess of 20 percent for 
impairment of left (minor) arm

The veteran reported, on induction examination, that he was 
right-handed.  There is no evidence of record which 
contradicts this report. 

During VA hospitalization in November 1996, the veteran had 
approximately normal power in the proximal left extremity, 
but in the distal portion of the left extremity, strength was 
3/5, including impairment of left fifth finger abduction and 
left thumb opposition.  Coordination was impaired in both 
upper extremities, with endpoint tremor with finger-nose-
finger and intermittent past pointing, left worse than right.  
In April 1998, it was noted that both right and left triceps 
reflexes were decreased.  In early May 1999, decreased left 
shoulder shrug was noted.  The veteran suffered an 
exacerbation of symptoms, with inability to move the left 
arm, in late May 1999.  After remission, however, he had 
left-sided pain which would cause the left hand to shake, and 
he reported periods of weakness of the left arm.

The veteran's left upper extremity disability resulting from 
MS is currently evaluated as 20 percent disabling under 
Diagnostic Code 8512.  DC 8512 provides a 20 percent 
evaluation for mild incomplete paralysis of the lower 
radicular group of either upper extremity.  A 30 percent 
evaluation requires moderate incomplete paralysis of the 
minor upper extremity.  A 40 percent evaluation requires 
moderate incomplete paralysis of the major upper extremity.  
The lower radicular group control intrinsic muscles of the 
hands, some or all flexors of the fingers and wrist.

The middle and upper radicular groups control adduction, 
abduction, and rotation of the arm, flexion of the elbow and 
extension of the wrist, and shoulder or elbow movement.  In 
this case, the evidence reflects that the veteran has a 
decreased left shoulder shrug, and abnormalities in reflexes 
in the upper left arm as well as in the lower left arm.  DC 
8513 provides evaluation where all radicular groups are 
affected.  Under DC 8513, as under DC 8512, a 20 percent 
evaluation is warranted for mild incomplete paralysis of the 
radicular group of either upper extremity.  A 30 percent 
evaluation requires moderate incomplete paralysis of the 
minor upper extremity.  A 40 percent evaluation requires 
moderate incomplete paralysis of the major upper extremity.

In this case, the veteran has mild impairment of all 
radicular groups of the left arm, so as to warrant a 20 
percent evaluation under either DC 8512 or DC 8513.  The 
examiner who conducted the April 1999 VA examination opined 
that the veteran's left arm incomplete paralysis was mild, 
and the manifestations of left arm disability, although 
slightly increased after April 1999, did not increase so as 
to meet or approximate the next higher level of disability, 
mild incomplete paralysis in all radicular groups.  As the 
evidence is not in equipoise, consideration of reasonable 
doubt under the provisions of 38 U.S.C.A. § 5107(b) is not 
applicable to warrant a more favorable determination.



4.  Evaluation of partial urinary incontinence

Under Diagnostic Code 7542, disability resulting from a 
neurogenic bladder is evaluated under the criteria for 
voiding dysfunction.  Under 38 C.F.R. §  4.115a, voiding 
dysfunction may be evaluated on the basis of disability due 
to urine leakage, frequency, or obstructive voiding.  
Evaluation on the basis of continual urine leakage, urinary 
incontinence or stress incontinence warrants a 20 percent 
evaluation where the incontinence requires was the wearing of 
absorbent materials which must be changed less than two times 
per day are evaluated as 20 percent disabling.  Evaluation on 
the basis of obstructive voiding warrants a 10 percent 
evaluation with stricture disease requiring periodic 
dilatation every 2 to 3 months.  Urinary frequency warrants a 
10 percent evaluation with daytime voiding intervals between 
two and three hours or, awakening to void two times per 
night.

In January 1998, during an exacerbation of MS symptoms, the 
veteran reported bladder frequency and "accidents."  In 
April 1999, the veteran complained of urinary hesitancy and 
impotence.  VA outpatient treatment notes reflect that the 
veteran sought consultation from a urology specialist for 
complaints of impotence.  In May 1999, the veteran reported 
unspecified bowel and bladder complaints during a period of 
general exacerbation of symptoms of MS.  In July 1999, the 
physician noted that Ditropan was being prescribed for 
urinary incontinence.

In this case, the veteran's complaints have varied from 
urinary hesitancy to urinary frequency and occasional 
incontinence.  It is somewhat difficult to determine which 
criteria for voiding dysfunction should be used to evaluate 
the veteran's disability in this case, as the evidence 
includes symptoms falling within more than one category.  
However, the evidence overall reflects that the veteran's 
bladder problems have been primarily occasional, and his most 
frequent complaints were urgency or incontinence.  There is 
no evidence that he has incontinence of such frequency that 
he uses absorbent materials.  Therefore, the Board agrees 
with the RO's determination that his disability most closely 
approximates a concern with urinary frequency, at least 
during the pendency of this claim, and is most consistent 
with a 10 percent evaluation under the criteria for urinary 
frequency at this time.  

In particular, the Board notes that the records of the 
veteran's May 1999 VA hospitalization reflect that the 
veteran remained continent and able to use the urinal during 
that hospitalization, even though he was having a flare-up of 
numerous other manifestations of MS.  Moreover, there is no 
further concern with bladder function noted after Ditropan 
was prescribed in July 1999.  The Board concludes that the 
veteran's voiding dysfunction did not increase in overall 
severity.  

The Board has considered whether the evidence most closely 
approximates the 10 percent evaluation for dysfunction of 
voiding frequency or is in equipoise to warrant an evaluation 
in excess of 10 percent.  The Board finds that the evidence 
as to current bladder disability symptoms is not in equipoise 
to warrant an evaluation in excess of 10 percent.  Thus, the 
provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable evaluation.  


ORDER


A combined evaluation in excess of 70 percent for multiple 
sclerosis is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


